J-S67030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
CALVIN CAMPS                            :
                                        :
                     Appellant          :   No. 3870 EDA 2016

            Appeal from the Judgment of Sentence July 28, 2016
  in the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0003915-2014


BEFORE:    GANTMAN, P.J., MUSMANNO, J., and STEVENS*, P.J.E.

MEMORANDUM BY MUSMANNO, J.:                    FILED DECEMBER 29, 2017

     Calvin Camps (“Camps”) appeals the judgment of sentence entered

following his conviction of one count each of aggravated assault and

possessing an instrument of crime (“PIC”), and his guilty plea to possession

of a controlled substance (cocaine). We affirm.

     The trial court summarized the relevant facts underlying the instant

appeal as follows:

            On January 17, 2014, Catherine Smalls [(“Smalls”)] was at
     a speakeasy, located on the 2800 block of North Park Avenue in
     Philadelphia, getting a drink. Smalls, with her drink in her hand,
     then stepped outside of the speakeasy to go to the corner.
     [Camps], who had previously sold drugs to Smalls, approached
     Smalls in the street and accused her of using a counterfeit $20
     bill during an earlier drug transaction. The two began arguing
     and Smalls threw her drink in [Camps’s] face. [Camps] then
     slashed Smalls in the face from her left ear to her left cheek with
     a blade, causing blood to run from her face “like water.”



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S67030-17


             Smalls ran to a nearby fire station[,] where the firefighters
      called an ambulance, which transported Smalls to Temple
      University Hospital. At the hospital, doctors ensured that her
      facial nerves were not severed, though Smalls was unable to lift
      her left eyebrow, and performed surgery to clear a blood clot in
      her face. Additionally, an artery in her face was severed,
      requiring a clamp on the artery to stop the bleeding. Smalls’[s]
      salivary glands, the lower part of her left eye, and cornea were
      also cut. Her wound was approximately five millimeters deep. A
      doctor had to sew her wound shut using multiple layers of
      stitching.

             Once discharged from the hospital, Smalls began to search
      for Camps. On February 18, 2014, Smalls located [Camps]
      selling drugs, but she did not call the police for fear of angering
      the other drug dealers on the block. On February 20, 2014,
      Smalls again saw [Camps] at a gas station near where she was
      attacked and called police, who arrested [Camps].

Trial Court Opinion, 2/1/17, at 2-3 (citations omitted).

      Following a jury trial, Camps was found guilty of one count each of

aggravated assault and PIC. Separately, Camps pled guilty to one count of

possession of a controlled substance. The convictions were consolidated for

sentencing. The trial court sentenced Camps to a prison term of four to ten

years for his conviction of aggravated assault. For his conviction of PIC, the

trial court sentenced Camps to a consecutive prison term of one to five

years. Finally, for his conviction of possession of a controlled substance, the

trial court sentenced Camps to a concurrent probation term of six months.

Camps timely filed a post-sentence Motion, which the trial court denied.

Thereafter, Camps filed the instant timely appeal, followed by a Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.




                                     -2-
J-S67030-17


      Camps now presents the following claim for our review: “Did not the

[trial] court err and abuse its discretion by denying [Camps’s] pretrial

[M]otion in limine to introduce evidence of [Smalls’s] schizophrenia

diagnosis and untreated status[,] [because] evidence of [Smalls’s] mental

state was relevant to impeach her credibility?” Brief for Appellant at 3.

      Camps claims that at trial, he was not allowed to challenge Smalls’s

credibility “by presenting evidence that she was suffering from untreated

schizophrenia at the time of the assault.” Id. at 11. According to Camps,

on the night of the assault, not only was Smalls under the influence of

cocaine and alcohol, but she also suffered from untreated schizophrenia. Id.

at 16. Camps directs our attention to federal court cases recognizing that a

diagnosis of schizophrenia or psychosis is relevant, unless it is too remote in

time from the events listed in the indictment. Id. at 13. Camps contends

that schizophrenia is, by its very definition, relevant and admissible to

impeach a witness’s credibility. Id. Camps further directs our attention to

Commonwealth v. Mason, 518 A.2d 282 (Pa. Super. 1986), wherein this

Court held that evidence of a schizophrenia diagnosis was relevant to the

witness’s   capacity   to   observe,   communicate   and   maintain   a     clear

recollection. Id. at 14. Camps points out that the only evidence linking him

to the assault was Smalls’s testimony, which identified Camps as the person

who had cut Smalls. Id. at 15. As a result, Camps argues, her credibility

was vital to the Commonwealth’s case and his defense. Id.


                                       -3-
J-S67030-17


      The following standard governs our review of the admissibility of

evidence:

      Admission of evidence is within the sound discretion of the trial
      court and will be reversed only upon a showing that the trial
      court clearly abused its discretion. Admissibility depends on
      relevance and probative value. Evidence is relevant if it logically
      tends to establish a material fact in the case, tends to make a
      fact at issue more or less probable or supports a reasonable
      inference or presumption regarding a material fact.

            Judicial discretion requires action in conformity with law,
      upon facts and circumstances judicially before the court, after
      hearing and due consideration. An abuse of discretion is not
      merely an error of judgment, but if in reaching a conclusion the
      law is overridden or misapplied or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence or the record,
      discretion is abused.

Commonwealth v. Borovichka, 18 A.3d 1242, 1253 (Pa. Super. 2011)

(quoting Commonwealth v. Levanduski, 907 A.2d 3, 13-14 (Pa. Super.

2006) (en banc) (internal citations omitted)).

      Our Supreme Court has explained that,

      [w]hen a witness suffers from a mental disability relevant to his
      or her ability to accurately observe, recall or report events, the
      jury must be informed of the disability in order to assist it in
      properly assessing the weight and credibility of the witness’s
      testimony. The evidence can be said to affect credibility when it
      shows that the witness’s mental disorganization impaired his or
      her capacity to observe an event at the time of its occurrence, to
      maintain a clear recollection of it, or to communicate the
      observation accurately and truthfully at trial.

Commonwealth v. Davido, 106 A.3d 611, 637 (Pa. 2014) (citations

omitted).   In Mason, upon which Camps relies, this Court similarly

explained that

                                     -4-
J-S67030-17


     [t]he crucial determination that a trial judge must make in ruling
     on the admissibility of evidence of a witness’s mental instability
     is whether it is related to the subject of the litigation or whether
     it affects the testimonial ability of the witness so as to impeach
     him. The evidence can be said to affect the credibility of a
     witness when it shows that his mental disorganization in some
     way impaired his capacity to observe the event at the time of its
     occurrence, to communicate his observations accurately and
     truthfully at trial, or to maintain a clear recollection in the
     meantime.

Mason, 518 A.2d at 285-86. In that case, the

     [a]ppellants’ counsel attempted to introduce into evidence
     psychiatric records from the Philadelphia State Hospital where
     [the witness] had been committed prior to trial. The court
     reviewed the psychiatric report on the record and noted that [the
     witness] was admitted in September 1978, discharged in
     November of that year and diagnosed as “schizophrenia,
     paranoid type with features of depression, mild mental
     retardation.” The court further noted that the report indicated
     [that the witness] had been taking Thorazine prior to this
     commitment and that this medication should continue upon his
     discharge.    During his commitment, there is also an indication
     that [the witness] denied knowing his mother, who lived with
     him, heard voices, and was said to have poor remote and
     immediate recall. …

Id. at 286 (emphasis added). Consequently,

     [b]ecause the information contained in the psychological reports
     shows that his mental disorganization in some way impaired his
     capacity to observe the event at the time of its occurrence, to
     communicate his observations accurately and truthfully at trial,
     or to maintain a clear recollection in the meantime, the court
     erred in its determination that the psychological reports were
     inadmissible.

Id. (citation and internal quotation marks omitted).

     In the instant case, Camps failed to present a medical, psychiatric or

expert report, or any other evidence demonstrating that Smalls’s diagnosis


                                    -5-
J-S67030-17


of schizophrenia was relevant to her credibility and her ability to recall the

event and communicate what had happened:

      THE COURT: … I don’t see a report or anything else that would
      lead me to know, and this is not within the purview of the lay
      knowledge[,] whether a schizophrenia diagnosis would affect
      [Smalls’s] ability to – the things I would allow you to get it in
      more is if it affected her ability to perceive, recollect or
      communicate; right? Because all of those things would go to her
      ability to be a witness. Anything else is just tarring somebody
      who has a mental illness[, and] isn’t allowed. That’s the same
      for the medication. So[,] do you have evidence that anything in
      the medical records that you’ve come up with would have any
      probative value on those issues? You say they do, but that’s
      your say so.      For instance, if she was grossly intoxicated,
      ordinarily[,] that would come in because that affects your ability
      to perceive. If she was under the influence of drugs either the
      day she’s testifying today or the day that it happened, because
      that would then affect her ability to perceive, to communicate it
      to the police.

            You do have something about medication and alcohol the
      day of the event, right? So let’s do the easier one first. Do you
      have anything that says schizophrenia diagnoses means she
      can’t perceive things or report them accurately? I think you
      need an expert opinion on that, and you don’t have one; right?

            [Defense counsel]: I don’t, Your Honor. I would be
      relying on the layperson’s knowledge that schizophrenia can
      cause hallucinations and delusions.

             THE COURT: I don’t know. I mean, I think there’s all
      different kinds and degrees of schizophrenia, and just to admit a
      diagnosis of it, I can tell you that I certainly wouldn’t know that.
      I mean, I do know that people who are schizophrenic can have
      some hallucinations. I don’t know if she’s one of them or
      whether her particular diagnosis has those symptoms or whether
      those symptoms are always present. So[,] if you don’t have
      anything and you’re currently relying on judicial notice of that,
      I’m going to keep that out. What I do think I can judicially
      notice is that alcohol and crack cocaine and those things can
      affect your ability to perceive, and I would be inclined to let that


                                     -6-
J-S67030-17


     in if you’re telling me that you have medical records that show a
     significant portion of those the day of the event.

     …

     Again, unless you have some evidence that the medications have
     the effect you say, because you list them, but I don’t know. If I
     don’t know, I’m not going—didn’t you let somebody on the jury
     who was a pharmacologist? Actually, a PhD. She probably
     would know, but, you know, we can’t try your case to her.

          So, I think based on everything I’ve been presented with
     then, I’m going to keep out … the diagnoses and the
     medication ….

N.T., 5/31/16, at 27-31.

     As the trial court stated in its Opinion,

     [a]bsent some showing that Smalls’[s] schizophrenia impaired
     [her] ability to perceive and recall the events of the attack, the
     probative value of any evidence of the diagnosis was far
     outweighed by the potential for unfair prejudice and confusion of
     the jury. Accordingly, the [c]ourt was well within its discretion
     to exclude the proffered evidence.

Trial Court Opinion, 2/1/17, at 5. We agree and affirm on this basis as to

Camps’s claim. See id.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/17



                                     -7-